1 Reported in 296 N.W. 10.
The state board of law examiners filed a petition and accusation in this court having for its object the discipline of respondent, an attorney at law of this state. The petition and accusation, together with an order of this court, directed the respondent to plead or file his answer to the accusations made in the office of the clerk of this court within eight days after the service thereof upon him. Such service was made upon him on December 18, 1940. By affidavit of one of the representatives of the state board of law examiners, duly filed herein, it is made to appear that the respondent is in default and has in no way appeared herein.
Under Rule XXIV of this court [200 Minn. xxxv], when the accused in such a proceeding as this defaults, we will enter an order on the assumption that he is guilty as charged. It is therefore considered and so ordered that judgment of disbarment be forthwith entered disbarring respondent from practicing law in this state.